Exhibit 10.17

 

AMENDMENT TO THE

KINTERA, INC.

2000 STOCK OPTION PLAN

 

This Amendment to the Kintera, Inc. 2000 Stock Option Plan (the “Plan”) is
effective as of July 21, 2005.

 

Section 3.3 of the Plan is amended to add the following text as paragraph (j):

 

“(j) to: (i) cancel Options issued and outstanding on or prior to January 1,
2006 and that are not held by executive officers or Directors, and grant in
substitution therefore new Options having a lower exercise price; and/or (ii)
amend outstanding Options issued and outstanding on or prior to January 1, 2006
and that are not held by executive officers or Directors, to reduce the exercise
price thereof.”

 

IN WITNESS OF THE FOREGOING, the undersigned Assistant Secretary of Kintera,
Inc., a Delaware corporation (the “Corporation”), certifies that the foregoing
amendment to the Kintera 2000 Stock Option Plan was duly adopted by the
Compensation Committee of the Board of Directors of the Company on June 17, 2005
and approved by the stockholders of the Corporation on July 21, 2005.

 

/s/    ALEXANDER FITZPATRICK        

Alexander Fitzpatrick

Assistant Secretary